 

Exhibit 10.26

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

AMENDED AND RESTATED

SUPPLY AGREEMENT

THIS AMENDED AND RESTATED SUPPLY AGREEMENT, together with exhibits attached
hereto (“Agreement”) is entered into as of April 11, 2010 (the “Restatement
Date”) by and between DIADEXUS, INC., organized under the laws of Delaware and
having its principal place of business at 343 Oyster Point Boulevard, South San
Francisco, California 94080 (“diaDexus”), and BIOCHECK, INC., organized under
the laws of California and having its principal place of business at 323 Vintage
Park Drive, Foster City, CA 94404 (“BioCheck”). diaDexus and BioCheck may each
be referred to herein individually as a “Party” or, collectively, as “Parties.”

RECITALS

WHEREAS, diaDexus and BioCheck are parties to that certain Supply Agreement
dated [*] ([*] the “Original Agreement”); and

WHEREAS, diaDexus has technology and intellectual property related to certain
analyte specific reagents and diagnostic test kits; and

WHEREAS, BioCheck has expertise in the manufacture of diagnostic assays,
including without limitation [*] in vitro diagnostic test kits for diaDexus; and

WHEREAS, diaDexus and BioCheck wish to enter into an agreement under which
BioCheck will manufacture and supply diaDexus, or its designees, with certain
diagnostic test kits, calibrators and controls as set forth in more detail
herein.

NOW, THEREFORE, in consideration of the promises and undertakings set forth
herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms not otherwise defined herein will have the meaning set forth
below:

1.1    “Certificate of Nonconformance” shall mean a certificate of analysis
signed and dated by a diaDexus employee qualified and duly authorized to certify
that the results of assays conducted on an indicated shipment of Products
hereunder do not conform to the Specifications therefor and indicating the
reason(s) for non-conformance. The Certificate of Nonconformance shall include
without limitation a description of the pertinent assay(s) conducted, the date
on which it was (they were) conducted, and the results of the assay(s).

1.2    “Confidential Information” shall mean any proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customers, customer lists, markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information disclosed by the disclosing party directly or
indirectly in writing, orally, or by drawings.

 

  Confidential   Page 1 of 17



--------------------------------------------------------------------------------

 

1.3    “Effective Date” shall mean April 16, 2003.

1.4    “Lot” means a particular manufacturing run used to make Products.

1.5    “Products” shall mean the items set forth on Exhibit A, as may be amended
from time to time in writing by the parties, to be supplied by BioCheck under
this Agreement.

1.6    “Specification” means the written specifications for the Products to be
manufactured and supplied under this Agreement, as set forth in Exhibit B, as
such specifications are modified solely by mutual written agreement of the
Parties in accordance with this Agreement.

1.7    “Term” shall have the meaning set forth in Section 6.1.

1.8    “Transfer Price” shall mean with respect to each Product, including
manufacture, kitting, storage and shipment of Product, the price set forth in
Exhibit C, as subsequently modified solely in accordance with this Agreement.

ARTICLE 2

SUPPLY

2.1    Terms and Conditions.  All supply of Products by BioCheck to diaDexus or
its designees shall be subject to the terms and conditions of this Agreement.
ANY TERMS OR CONDITIONS OF ANY PURCHASE ORDER OR INVENTORY RELEASE ORDER OR
ACKNOWLEDGMENT GIVEN OR RECEIVED WHICH ARE ADDITIONAL TO OR INCONSISTENT WITH
THIS AGREEMENT SHALL HAVE NO EFFECT AND SUCH TERMS AND CONDITIONS ARE HEREBY
EXCLUDED AND REJECTED.

2.2    Supply.

(a)    diaDexus Manufacturing Materials.  diaDexus shall supply BioCheck with a
quantity of manufacturing materials set forth in Exhibit D (the “diaDexus
Manufacturing Materials”) that diaDexus, in its sole good faith estimation,
believes will be sufficient to meet BioCheck’s needs under this Agreement.
BioCheck shall request supplies of diaDexus Manufacturing Materials in writing
from diaDexus with enough lead time to fulfill diaDexus’ orders for Products. If
diaDexus fails to receive a notice from BioCheck of deficiencies or defects in
such diaDexus Manufacturing Materials within thirty (30) days after BioCheck’s
receipt of diaDexus Manufacturing Materials, then such diaDexus Manufacturing
Materials shall be conclusively deemed acceptable for use by BioCheck in the
manufacture of Products under this Agreement, and BioCheck shall have no
recourse or other remedy against diaDexus arising from any failure, deficiency,
or defect, of any kind or nature, relating to such diaDexus Manufacturing
Materials. Any such notice of defects of deficiency shall include, without
limitation, a detailed description of such deficiencies or defects and the
identity of the specific diaDexus Manufacturing Materials with such deficiencies
or defects. BioCheck shall use any and all such diaDexus Manufacturing Materials
solely in the supply by BioCheck of Products under this Agreement, and shall
keep written records of the amounts used for each Lot. diaDexus shall have the
right to audit BioCheck’s use of diaDexus Manufacturing Materials supplied under
this Agreement.

 

  Confidential   Page 2 of 17



--------------------------------------------------------------------------------

 

(b)    BioCheck Manufacturing Materials.  BioCheck shall supply all materials
and components required to meet BioCheck’s obligations under this Agreement that
are not diaDexus Manufacturing Materials (the “BioCheck Manufacturing
Materials”). BioCheck shall stock supplies of BioCheck Manufacturing Materials
in sufficient quantities to fulfill diaDexus’ orders for Products. Upon receipt
by BioCheck of BioCheck Manufacturing Materials, BioCheck shall perform
sufficient incoming quality control (“iQC”) procedures on such BioCheck
Manufacturing Materials to evaluate their suitability for use by BioCheck under
this Agreement. BioCheck shall use protocols for iQC standard operating
procedures provided by diaDexus. If there are any deficiencies or defects in
such BioCheck Manufacturing Materials, BioCheck shall notify diaDexus in writing
with an iQC notice including, without limitation, a detailed description of such
deficiencies or defects and the identity of the specific BioCheck Manufacturing
Materials with such deficiencies or defects. BioCheck shall at its own expense
replace such BioCheck Manufacturing Materials within three (3) business days
after discovery of such deficiencies or defects. BioCheck shall have no recourse
or other remedy against diaDexus arising from any failure, deficiency, or
defect, of any kind or nature, relating to BioCheck Manufacturing Materials.
diaDexus shall have the right to audit BioCheck’s use of BioCheck Manufacturing
Materials under this Agreement.

(c)    Products.  Subject to the terms and conditions of this Agreement,
BioCheck shall supply Products to diaDexus or its designees. All such Products
shall comply with all applicable Specifications.

2.3    Forecasts.  diaDexus shall provide BioCheck with a written [*] forecast
updated [*] (“Forecast”) of the quantities of each Product estimated by diaDexus
to be ordered from BioCheck under this Agreement.

2.4    Orders.

(a)    Purchase Orders.  During the Term diaDexus shall, from time to time,
place its firm purchase orders with BioCheck for the manufacture and production
of Products (a “Purchase Order”). Such Purchase Order shall be placed with
sufficient lead time [*] for BioCheck to complete an order by the due date and
shall set forth the number of Products to be manufactured/kitted and placed in
storage in anticipation of shipment. BioCheck shall accept such Purchase Order
from diaDexus for each Product, subject to the remaining terms and conditions of
this Agreement. BioCheck shall notify diaDexus within three (3) business days
from receipt of a Purchase Order of its ability or inability to fill any
amount(s) or anticipated shipment or delivery date(s) of such Purchase Order,
provided that such notice will not waive any of the supply obligations of
BioCheck hereunder.

(b)    Inventory Release Orders.  During the Term diaDexus shall, from time to
time, place its firm inventory order with BioCheck, setting forth number of
Products, trade units, delivery dates and shipping instructions with respect to
each shipment of Product (an “Inventory Release Order”). BioCheck shall accept
such Inventory Release Order from diaDexus, subject to the remaining terms and
conditions of this Agreement. All of diaDexus’ Inventory Release Orders shall
provide for shipment in compliance with Section 2.6. BioCheck shall notify
diaDexus within one (1) business day from receipt of a Inventory Release Order
of its ability or inability to fill any amount(s) and delivery date(s) of such
Inventory Release Order, provided that such notice will not waive any of the
supply obligations of BioCheck hereunder.

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 3 of 17



--------------------------------------------------------------------------------

 

(c)    Specifications.  The Parties may amend the Specifications for any
particular Product hereunder from time to time by mutual written agreement.

(d)    Miscellaneous Services.  From time-to-time, at the written request of
diaDexus, BioCheck may perform miscellaneous services as described in Exhibit C
(“Miscellaneous Services”) to assist diaDexus with other administrative
activities related to the Products. These services will be performed by BioCheck
on a time and materials basis at the rates specified in Exhibit C.

2.5    Transfer Prices.  diaDexus shall pay to BioCheck the Transfer Price for
each Product supplied by BioCheck under this Agreement, as set forth in Article
3.

2.6    Delivery.  All diaDexus Manufacturing Materials and Product delivered
pursuant to the terms of this Agreement shall be suitably packed for shipment in
accordance with the applicable Specifications, marked for shipment to the
destination point indicated in the Inventory Release Order, and [*]. Such
packing, and the manner of shipment, shall be sufficient to prevent damage,
contamination, or degradation during shipment and during unpacking at the
destination. All freight, insurance and other shipping expenses from the point
of shipment shall be borne by [*]. The carrier shall be selected by diaDexus.
BioCheck shall use all reasonable commercial efforts to ship quantities of
Product for delivery on the dates specified in the applicable Inventory Release
Order submitted in accordance with this Agreement.

2.7    Invoicing.  BioCheck shall submit monthly invoices to diaDexus, in
accordance with applicable Transfer Prices and fees, for (i) completed Purchase
Orders (ii) completed Inventory Release Orders and (iii) Miscellaneous Services
performed during such month. All invoices shall be sent to diaDexus’ address for
notices hereunder or such other address as designated by diaDexus in writing,
and each such invoice shall state the aggregate and unit prices for the Products
shipped, and shall separately itemize any insurance, taxes or other costs
incident to the transfer or shipment initially paid by BioCheck but to be borne
by diaDexus hereunder.

2.8    Product Inspection.

(a)    Specifications.    diaDexus shall, prior to any shipment of any Product
by BioCheck, analyze each Product for conformity to the applicable
Specifications. Upon a determination by diaDexus that such Product complies with
such Specifications (the “Compliance Determination”), then [*]. BioCheck shall
have no right to ship any Products unless and until diaDexus determines that the
Lot from which such Product was made is compliance with the applicable
Specifications.

(b)    Storage.  BioCheck shall store all Lots and Products under proper
conditions to maximize the life span and prevent spoilage, including, without
limitation, any storage criteria set forth in the Specifications, until such
time as such Lots or Products expire or are shipped, whichever occurs earlier.

(c)    Replacement Product.  If either BioCheck or diaDexus determine, pursuant
to Section 2.8(a), that a Lot or Product does not comply with the applicable
Specifications, then BioCheck shall replace such Lot or Product at no cost or
expense to diaDexus; provided, however, that if a Product that has been properly
stored by BioCheck expires before shipment, diaDexus shall pay the cost of
replacing it if it desires to do so.

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 4 of 17



--------------------------------------------------------------------------------

 

(d)    Labeling.    BioCheck shall clearly label, in accordance with the
Specifications, each Product for supply hereunder with a unique Lot number, part
number, description of contents and other identifying information, as
applicable.

(e)    Good Manufacturing Practices.    BioCheck shall manufacture Products for
supply hereunder in accordance with applicable current Good Manufacturing
Practices, as defined by the United States Food and Drug Administration.

(f)    Inspection of BioCheck Facilities.  diaDexus shall have the right, at
reasonable times during normal business hours and upon request made upon
reasonable prior notice to BioCheck, not more than three (3) times per calendar
year, inspect BioCheck’s specific facilities used for manufacturing the Products
for diaDexus, and BioCheck’s batch records, work-in-progress, raw materials, and
production records for the Products supplied to diaDexus under this Agreement.
BioCheck shall cooperate in good faith with all requests for inspection or
information from the United States Food and Drug Administration.

(g)    Technical Contacts.  Within thirty (30) days of the Effective Date, each
Party shall notify the other Party in writing of the names, telephone number,
fax numbers, and e-mail addresses of at least one person to serve as the Party’s
technical contact under this Agreement and at least one person to serve as the
Party’s business contact under this Agreement. A Party may change its business
or technical contacts at any time with written notice to the other Party.

2.9    Inspection and Rejection.

(a)    Warranties.  Subject to the terms and conditions of this Agreement,
BioCheck warrants that the Products supplied by BioCheck hereunder will conform
to the applicable Specifications at the time of delivery of the Products by
BioCheck to the carrier. Subject to the terms and conditions of this Agreement,
BioCheck further represents and warrants that title to all Product supplied by
BioCheck hereunder shall pass to diaDexus or its designee free and clear of all
security interests, liens and other encumbrances.

(b)    Non-Conforming Shipments.  If within thirty (30) days from receipt of a
shipment of Product, diaDexus or its customer finds that the Product does not
comply with the applicable Specifications, diaDexus or its customer shall
provide BioCheck with a Certificate of Nonconformance for said shipment, such
Certificate of Nonconformance to include a written statement specifying the
nature and basis for the claim. diaDexus or its customer shall also return such
non-conforming Product in accordance with BioCheck’s reasonable instructions, at
BioCheck’s expense; provided that diaDexus or its customer may retain a
reasonable sample thereof solely for further testing, including for example,
testing pursuant to Section 2.9(d). BioCheck shall cooperate to solve such a
claim in good faith as quickly as possible.

(c)    Third Party Verification.  If, within a period of thirty (30) days after
BioCheck’s receipt of a Certificate of Nonconformance, BioCheck is unable to
verify that the applicable Product failed to conform to the Specifications at
the time of original delivery by BioCheck to the carrier, then the matter shall
be submitted to and be finally decided by a nationally recognized independent
testing laboratory if requested by either Party. This laboratory shall be
selected by BioCheck and approved in writing by diaDexus, such approval not to
be unreasonably withheld and not to be delayed more than ten (10) days, if not
otherwise agreed in writing by both parties within five (5) days of either
Party’s request.

(d)    Third Party Testing.  diaDexus or its designee shall send a sample of the
non-conforming shipment and a copy of the Certificate of Nonconformance to said
testing laboratory within ten (10) days of

 

  Confidential   Page 5 of 17



--------------------------------------------------------------------------------

either Party’s written request. Said testing laboratory shall be requested by
the Parties to complete its testing and to render its written decision,
supported by its description of procedures and basis for its findings within
thirty (30) days after being engaged to perform said testing. Each Party, at its
own expense, shall reasonably assist and cooperate with such laboratory in
performing such testing by making available such documentation, facilities,
reagents and other materials as the laboratory may request of the Party. The
Parties agree that the written decision of said testing laboratory shall be
accepted as final and binding. In case the laboratory test proves that the
relevant Product did not comply with the Specifications at the time of delivery
by BioCheck to the carrier, then all cost and expense of transportation,
shipping, insurance, and the like related to the testing shall be paid by
BioCheck.

(e)    Credit or Refund.  In the event that Products supplied by BioCheck under
the terms of this Agreement is determined to be non-conforming Product, BioCheck
shall reimburse diaDexus for the full purchase paid to BioCheck, if any, for
such non-conforming Product.

2.10    Process Guidelines.  BioCheck shall comply with guidelines for various
processes as set forth in Exhibit E.

ARTICLE 3

PAYMENT PROVISIONS

3.1    Payment.  diaDexus shall make full payment to BioCheck for all Products
and Miscellaneous Services within thirty (30) days after date of invoice subject
to the Compliance Determination for such Product by diaDexus pursuant to
Section 2.8(a).

3.2    Mode of Payment.  All payments shall be made by check or direct wire
transfer of United States Dollars in immediately available funds in the
requisite amount to such bank account as BioCheck may from time to time
designate by written notice to diaDexus.

3.3    Late Payment.  Any payments or portions thereof due hereunder which are
not paid when due shall bear interest equal to the lesser of the prime rate as
reported by the Chase Manhattan Bank, New York, New York, on the date such
payment is due, plus an additional two percent (2%), or the maximum rate
permitted by law, calculated on the number of days after BioCheck provides
diaDexus with written notice that the payment is past due. This Section 3.3
shall in no way limit any other remedies available to either Party.

ARTICLE 4

CONFIDENTIALITY

4.1    Confidentiality Obligations.  Each Party agrees that, for the term of
this Agreement and for five (5) years thereafter, such Party will keep, and will
ensure that its officers, directors, employees and agents keep, completely
confidential and will not publish or otherwise disclose and will not use for any
purpose except as permitted hereunder any Confidential Information furnished to
it by the other Party pursuant to this Agreement (including, without limitation,
know-how of the disclosing Party). The foregoing obligations will not apply to
any information to the extent that it can be established by such receiving Party
that such information:

(a)    was already known to the receiving Party as evidenced by its written
records, other than under an obligation of confidentiality, at the time of
disclosure;

 

  Confidential   Page 6 of 17



--------------------------------------------------------------------------------

 

(b)    was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)    became generally available to the public or otherwise becomes part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)    was subsequently lawfully disclosed to the receiving Party by a Third
Party other than in contravention of a confidentiality obligation of such Third
Party to the disclosing Party; or

(e)    was developed or discovered by employees of the receiving Party or its
affiliates who had no access to the Confidential Information of the disclosing
Party.

4.2    Permitted Disclosures.  Each Party may disclose the other’s Confidential
Information to the extent such disclosure is reasonably necessary in filing or
prosecuting patent applications, prosecuting or defending litigation, advising
investors and the investment community of the results of the activities
hereunder (subject to the prior written consent of the other Party, which
consent will not be unreasonably withheld or delayed), complying with applicable
governmental regulations, granting a permitted sublicense hereunder or
conducting clinical trials or otherwise in performing its obligations or
exercising its rights hereunder. If a Party is required to make any such
disclosure of the other Party’s Confidential Information, it will give
reasonable advance notice to that other Party of such disclosure requirement,
will cooperate with the other Party in its efforts to secure confidential
treatment of such Confidential Information prior to its disclosure, and, save to
the extent inappropriate in the case of patent applications, will use all
reasonable efforts to secure confidential treatment of such information prior to
its disclosure (whether through protective orders or confidentiality agreements
or otherwise.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.1    Representations by BioCheck.  BioCheck represents and warrants that as of
the Effective Date: (i) it is duly organized and validly existing under the laws
of the jurisdiction of its incorporation and has full corporate power and
authority to enter into this Agreement; (ii) it has taken all corporate actions
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement; and (iii) the performance
of its obligations under this Agreement do not conflict with, or constitute a
default under its charter documents, any contractual obligation of BioCheck or
any court or administrative order.

5.2    Representations by diaDexus.  diaDexus represents and warrants that, as
of the Effective Date: (i) it is duly organized and validly existing under the
laws of the jurisdiction of its incorporation and has full corporate power and
authority to enter into this Agreement; (ii) it has taken all corporate actions
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement; and (iii) the performance
of its obligations under this Agreement do not conflict with, or constitute a
default under its charter documents, any contractual obligation of diaDexus or
any court order.

5.3    Disclaimer of Warranties.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
ARTICLE 5 OR SECTION 2.9(a), NO PARTY MAKES ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, AND ANY OTHER STATUTORY
WARRANTY.

 

  Confidential   Page 7 of 17



--------------------------------------------------------------------------------

 

5.4    Insurance.  BioCheck shall carry sufficient insurance (no less than
$1,000,000) for Products and diaDexus Manufacturing Materials in BioCheck
inventory to cover a complete loss of value to all diaDexus inventory at
BioCheck.

ARTICLE 6

TERM AND TERMINATION

6.1    Term.  This Agreement will commence upon the Effective Date and, unless
earlier terminated, shall [*] (the “Term”).

6.2    Termination for Convenience.  diaDexus shall have the right, upon thirty
(30) days written notice to BioCheck, to terminate this Agreement for any reason
or no reason.

6.3    Termination for Cause.  Either party shall have the right to terminate
this Agreement if the other party has materially breached the Agreement. Such
terminating party shall notify the breaching party in writing of such breach
and, if such breach remains uncured thirty (30) days after the date such notice
was sent, the breaching party shall have a right to terminate the Agreement
immediately by sending a written termination notice to the breaching party.

6.4    Consequences of Termination or Expiration.

(a)    Return of Materials.  Upon termination or expiration of this Agreement
each Party will promptly return all records and materials in its possession or
control containing or comprising the other Party’s know-how or other
Confidential Information to which the former Party does not expressly retain
rights hereunder or under the License Agreement.

(b)    Accrued Liability.  Termination or expiration of this Agreement for any
reason shall not release either Party hereto from any liability which at the
time of such termination or expiration has already accrued to the other Party
prior to such time. Such termination or expiration will not relieve a Party from
accrued payment obligations or from obligations which are expressly indicated in
this Agreement to survive termination or expiration of this Agreement.

(c)    Survival.  The following Articles and Sections of this Agreement shall
survive its termination or expiration: Articles 1, 4 (as set forth therein), 5,
and 7 and Section 6.4.

ARTICLE 7

GENERAL PROVISIONS

7.1    Relationship of the Parties.  The Parties are independent contractors.
Nothing in this Agreement is intended or will be deemed to constitute a
partnership, agency or employer-employee relationship between the Parties.
Neither Party will incur any debts or make any commitments for the other Party.

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 8 of 17



--------------------------------------------------------------------------------

 

7.2    Assignments.  Except as expressly provided herein, neither this Agreement
nor any interest hereunder will be assignable, nor any other obligation
delegable, by a Party without the prior written consent of the other Party;
provided, however, that a Party shall have the right to assign and otherwise
transfer this Agreement as a whole without consent to any successor that
acquires all or substantially all of the business or assets of such Party by way
of merger, consolidation, other business reorganization, or the sale of stock or
assets, provided that the assigning Party notifies the other Party in writing of
such assignment. This Agreement shall be binding upon successors and permitted
assigns of the Parties. Any assignment not in accordance with this Section 7.2
will be null and void.

7.3    Force Majeure.  Except with respect to payment of money, no Party shall
be liable to the other for failure or delay in the performance of any of its
obligations under this Agreement for the time and to the extent such failure or
delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, or governmental acts or restriction, or other cause that is
beyond the reasonable control of the respective Party. The excused Party shall
be excused for a time period reasonably sufficient to remedy the effects of such
an event. The Party affected by such force majeure will provide the other Party
with full particulars thereof as soon as it becomes aware of the same (including
its best estimate of the likely extent and duration of the interference with its
activities), and will use commercially reasonable efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable. If the performance of any such obligation under this
Agreement is delayed owing to such a force majeure for any continuous period of
more than one hundred eighty (180) days, the Parties hereto will consult with
respect to an equitable solution, including the possibility of the mutual
termination of this Agreement.

7.4    Entire Agreement of the Parties; Amendments.  This Agreement constitutes
and contains the entire understanding and agreement of the Parties respecting
the subject matter hereof and cancels and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter. No
waiver, modification or amendment of any provision of this Agreement will be
valid or effective unless made in writing and signed by the Parties.

7.5    Captions.  The captions to this Agreement are for convenience only, and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

7.6    Governing Law; Dispute Resolution.  This Agreement will be governed by
and interpreted in accordance with the laws of the State of California,
applicable to contracts entered into and to be performed wholly within the State
of California, excluding conflict of laws principles. Any and all disputes
related to this Agreement shall be heard in the Superior Court of California,
County of San Mateo, or in the United States District Court for the Northern
District of California.

7.7    Notices and Deliveries.  Any notice, request, delivery, approval or
consent required or permitted to be given under this Agreement will be in
writing and will be deemed to have been sufficiently given if delivered in
person, transmitted by telecopier (receipt verified) or by express courier
service (signature required) or five (5) days after it was sent by registered
letter, return receipt requested (or its equivalent), provided that no postal
strike or other disruption is then in effect or comes into effect within two
(2) days after such mailing, to the Party to which it is directed at its address
or facsimile number shown below or such other address or facsimile number as
such Party will have last given by notice to the other Party.

 

  Confidential   Page 9 of 17



--------------------------------------------------------------------------------

 

If to BioCheck, addressed to:

BioCheck, Inc.

323 Vintage Park Drive

Foster City, CA 94404

Attn.: Chief Executive Officer

Fax:      (650) 259-8427

If to diaDexus, addressed to:

diaDexus, Inc.

343 Oyster Point Boulevard

South San Francisco, California 94080

Attn.: Chief Executive Officer

Fax:      (650) 246-6499

7.8    No Consequential Damages.    EXCEPT WITH RESPECT TO UNAUTHORIZED
EXPLOITATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS, BREACH OF
CONFIDENTIALITY OR THE INDEMNITY OBLIGATIONS UNDER SECTION 7.9, IN NO EVENT WILL
ANY PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE TO THE ANY OTHER PARTY
OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY, OR PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS OR
REVENUE OR CLAIMS OF CUSTOMERS OF ANY OF THEM OR OTHER THIRD PARTIES FOR SUCH
DAMAGES.

7.9    Indemnity.  BioCheck shall indemnify, defend and hold diaDexus and its
affiliates, agents, employees, officers and directors (the “diaDexus
Indemnitees”) harmless from and against any and all liability, damage, loss,
cost or expense (including reasonable attorneys’ fees) arising out of third
party claims or suits related to: (i) BioCheck’s performance of, or failure to
perform, its obligations under this Agreement; (ii) breach by BioCheck of any of
its representations and warranties under this Agreement; and (iii) product
liability claims arising from Product produced pursuant to this Agreement;
provided, however, that BioCheck’s obligations pursuant to this Section 7.9 will
not apply to the extent such claims or suits result from the gross negligence or
willful misconduct of any of the diaDexus Indemnitees.

7.10    Waiver.  A waiver by any Party of any of the terms and conditions of
this Agreement in any instance will not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement will be cumulative and none of them will be in limitation of any other
remedy, right, undertaking, obligation or agreement of either Party.

7.11    Severability.  When possible, each provision of this Agreement will be
interpreted in such manner as to be effective, valid, and enforceable under
applicable law. The Parties will make a good faith effort to replace the
applicable provision with a valid one, which the Parties agree has effect that
is consistent with the original provision.

7.12    Compliance with Laws.  Notwithstanding anything to the contrary
contained herein, all rights and obligations of diaDexus and BioCheck are
subject to prior compliance with, and each Party shall comply

 

  Confidential   Page 10 of 17



--------------------------------------------------------------------------------

with, all United States and foreign export and import laws, regulations, and
orders, and such other United States and foreign laws, regulations, and orders
as may be applicable, including obtaining all necessary approvals required by
the applicable agencies of the governments of the United States and foreign
jurisdictions.

7.13    Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, any one of which need not contain the signature of more
than one Party but all such counterparts taken together will constitute one and
the same agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which will for all purposes be deemed to be an original.

 

DIADEXUS, INC.     BIOCHECK, INC.   By:  

        /s/ P. Plewman

    By:  

        /s/ John Chen

  Name:  P. Plewman     Name:  John Chen   Title:  President & CEO  
Title:  CEO/President   Date:  6/15/10     Date:  06-11-2010  

 

  Confidential   Page 11 of 17



--------------------------------------------------------------------------------

 

EXHIBIT A

PRODUCTS

 

 

PRODUCT

  COMPONENTS

[*]

 

        [*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 12 of 17



--------------------------------------------------------------------------------

 

EXHIBIT B

[*]

[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portion.

 

  Confidential   Page 13 of 17



--------------------------------------------------------------------------------

 

EXHIBIT C

TRANSFER PRICES

Product manufacture and kitting

Table 1

[*]

Table 2.

[*]

Product Shipping

Table 3. Cost for shipment of Products in Table 1 above.

[*]

Miscellaneous Services

From time-to-time, BioCheck may be requested to perform miscellaneous services
that are within the scope of this Agreement which may include:

[*]

Miscellaneous Services will be billed on a time & materials basis at [*].

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 14 of 17



--------------------------------------------------------------------------------

 

EXHIBIT D

DIADEXUS MANUFACTURING MATERIALS

[*]

[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portion.

 

  Confidential   Page 15 of 17



--------------------------------------------------------------------------------

 

EXHIBIT E

PROCESS GUIDELINES

Inventory Management

Inventory will be Work in Process (WIP) labeled bottles that have been quality
control released and ready to be kitted for shipment to customers.

 

1. BioCheck shall implement the process of:

 

  a. Receiving the Certificate of Analysis and Inventory Release Order from
diaDexus.

 

  b. Managing diaDexus inventory of diaDexus Manufacturing Materials and
diaDexus Manufacturing Materials (e.g. labels, package inserts, boxes, etc.)

 

  c. Kitting the entire Lot of Product [*] of receipt of Release Order from
diaDexus.

 

  d. Preparation for shipment including generating copies of relevant
manufacturing protocols provided by diaDexus.

 

2. BioCheck shall provide an inventory update to diaDexus [*] to diaDexus’
Materials group of what has been shipped and what remains in inventory by Lot
and expiration date.

 

3. Inventory shall be [*] with appropriate temperature control and backup
(generator or other method to insure [*]).

Shipping

 

4. Upon receipt of an Inventory Release Order for diaDexus via fax or other
agreed means, BioCheck shall drop ship Products to customers the same day for
such orders received [*].

 

5. Inventory Release Orders received [*].

 

6. Products shall be drop shipped [*], in all cases per diaDexus instructions
within the Inventory Release Order.

 

7. diaDexus shall supply appropriate freight carrier information including
shipping number to BioCheck.

 

8. BioCheck shall over-pack the Products with the appropriate quantity of frozen
ice packs within an insulated shipping carton as outlined in the diaDexus
shipping SOP.

 

9. Over-packing shall be sufficient enough to remain intact and functional
during the transport to customers.

 

10. BioCheck shall follow this shipping sequence:

 

  a. Type packing list.

 

  b. Schedule a shipment pick-up by carrier.

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 16 of 17



--------------------------------------------------------------------------------

 

  c. Generate shipping documents (For international shipments: BioCheck shall
prepare appropriate FedEx labels).

 

  d. Upon shipment, provide diaDexus via email, confirmation and tracking of
shipment.

 

11. BioCheck shall supply all BioCheck materials required for shipping.

Miscellaneous

 

12. BioCheck shall comply with Good Manufacturing Practice provisions for all
activities under this agreement.

 

13. All manufacturing procedures and SOPs for receiving diaDexus Manufacturing
materials, inventory management, kitting and shipping Products shall be provided
by diaDexus.

 

14. All sales, marketing and technical support for Products shall solely be
managed by diaDexus.

 

  Confidential   Page 17 of 17